Citation Nr: 1144387	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  11-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to May 1947. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for bilateral hearing loss, evaluated as 70 percent, and denied service connection for tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's tinnitus is related to active duty.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran contends that he incurred tinnitus during active duty as a result of noise exposure, and has had it ever since separation.  

Based on a thorough review of the record, the Board finds that the evidence demonstrates that the Veteran incurred tinnitus during active duty.  

The report of an April 2011 VA audio examination provides that the examiner reviewed the Veteran's claims file.  She noted that whispered voice tests at the Veteran's entrance and separation were informal tests, with uncalibrated stimuli that were not frequency or ear specific.  The Veteran reported service-related noise exposure from weapons fire, denied recreational noise exposure, and was a civilian farmer.  The examiner stated the opinion that the etiology of the Veteran's tinnitus could not be determined on the basis of available information without resorting to speculation.  Later in the report, she stated that it was at least as likely as not that the Veteran's hearing loss was in part a result of noise exposure during military service.  She stated that the Veteran's tinnitus was not a result of noise exposure during military service.  The pertinent rationale was that the tinnitus was not a current complaint.  

In May 2011 correspondence, the Veteran noted that according to the rating decision on appeal, during the April 2011 VA examination he "denied having a current complaint of tinnitus."  The Veteran said that he thought that he was being asked if the ringing was bothering him at that moment.  He stated that he dealt with ringing in his ears every day but not always during the same time of the day.  At night, he was kept awake by the noise in his ears.  He said that he was afraid that he misunderstood (or did not hear correctly) what was being asked of him.  

A June 2011 VA medical opinion provides that the examiner reviewed the Veteran's claims file.  The examiner commented that the Veteran reported hearing loss and tinnitus since 1947; incurred a head injury after being hit by a tree; appeared to have worked in packing plants and did farming over the years; denied tinnitus during two separate and recent audiology reports; and did not mention tinnitus during a number of ENT visits in the past.  The examiner stated that "[a]t this point in time, it is essentially unknown as to when his tinnitus actually began."  

The examiner stated that because of all of this conflicting information, especially with a post-service head injury and post-military noise exposure, it would be speculative to determine whether the Veteran's tinnitus was specifically due to noise exposure in the service.  The examiner explained that there were too many confusing factors playing into the Veteran's comments and answers, to include the post-service head injury and occupational noise exposure.  The examiner stated that the Veteran's noise exposure after service "clouds the issue even more."  The examiner stated that therefore any comments specifically about tinnitus secondary to service would be speculative at best.  

The Board observes that the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing tinnitus during or since service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The Board finds that the Veteran's contentions that he currently has tinnitus, and has had it ever since service, are credible.  As a result, the Board finds that the sole rationale for the April 2011 VA medical opinion that the Veteran's tinnitus was not related to active duty (that he had no current complaint of tinnitus) is inaccurate.  Similarly, the Board finds that one of the main rationales for the June 2011 VA medical opinion that it would be speculative to determine whether the Veteran's tinnitus was specifically due to noise exposure in the service (that it was essentially unknown when the Veteran's tinnitus began) is inaccurate.  Again, the Board finds that the Veteran's testimony that his tinnitus began during active duty, and has continued since then, is credible. 

In addition, the Board finds it significant that the April 2011 VA examination report provides inconsistent opinions as to the etiology of the Veteran's tinnitus.  It states both that the etiology of the Veteran's tinnitus could not be determined on the basis of available information without resorting to speculation, and that the tinnitus was not a result of noise exposure during military service.

Finally, the Board finds that, in light of the Veteran's consistent and credible testimony as to tinnitus since active duty, a grant of service connection for tinnitus is consistent with the May 2011 grant of service connection for bilateral hearing loss.  

In light of the foregoing, service connection for tinnitus is warranted.  




ORDER

Service connection for tinnitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


